Exhibit 10.3

Amendment to

Zebra Technologies Corporation

2002 Non-Employee Director Stock Option Plan

NON-QUALIFIED STOCK OPTION AGREEMENTS

This Amendment hereby amends the outstanding Non-Qualified Stock Option
Agreement(s) relating to non-qualified stock options granted to the Participant
under the 2002 Non-Employee Director Stock Option Plan, to ensure that those
options qualify as stock rights that are exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, by adding the following paragraph at
the end of the Agreement(s):

“Notwithstanding anything to the contrary contained herein or in the Plan, in no
event shall the Change in Control Price for any Option Shares that became vested
after December 31, 2004, or are covered by an Option that was granted after
December 31, 2004, exceed the Deal Price, or if there is no Deal Price, the
closing price on the day of the Change in Control. “Deal Price” shall mean the
consideration paid for Company Common Stock in a tender or exchange offer or
Corporate Transaction that constituted the Change in Control. The Company and
the Participant intend that the Option will qualify as stock rights that are
exempt from Section 409A of the Internal Revenue Code of 1986, and the Option
shall be construed and administered accordingly.”

Executed on this      day of December, 2008.

 

ZEBRA TECHNOLOGIES CORPORATION

    Participant

 

   

 

<<Officer and Title>>

    <<Name>>

 

1